AYALA LAW, P.A.
1390 Brickell Ave, Ste 335
Miami, FL 33131
(305) 570-2208
Eduardo A. Maura, Esq.
eayala@ayalalawpa.com
Luis F. Quesada, Esq.
lquesada@ayalalawpa.com
Counsel to TM Solutions USA LLC

                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF NEW YORK

---------------------------------------------------------------x
In re:                                                         :
                                                               :        Case No. 20-11254-JLG
LATAM Airlines Group S.A., et al.,                             :
                                                               :        Chapter 11
         Debtors.                                              :
---------------------------------------------------------------x
TM Solutions USA LLC,                                          :
                                                               :
         Plaintiﬀ,                                             :
                                                               :
v.                                                             :        Adv. Pro. No. 20-01207-JLG
                                                               :
LATAM Airlines Group S.A.,                                     :
                                                               :
         Defendant.                                            :
---------------------------------------------------------------x

                   SUMMONS AND NOTICE OF PRETRIAL CONFERENCE
                         IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is
attached to this summons with the clerk of the bankruptcy court within 30 days after the date of
issuance of this summons, except that the United States and its oﬃces and agencies shall file a
motion or answer to the complaint within 35 days.

Address of the clerk:

                                               Clerk of Court
                                       United States Bankruptcy Court
                                       Southern District of New York
                                             1 Bowling Green,
                                           New York, NY 10004
At the same time, you must also serve a copy of the motion or answer upon the plaintiﬀ’s attorney.

Name and Address of Plaintiﬀ’s Attorney:

                                    Eduardo A. Maura, Esq.
                                       Ayala Law, P.A.
                                   1390 Brickell Ave, Ste 335
                                       Miami, FL 33131

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of the
complaint will be held at the following time and place:

 Address:                                         Room: 601
 United States Bankruptcy Court
 Southern District of New York                    Date and Time: TBD
 1 Bowling Green,
 New York, NY 10004

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE
DEEMED TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE
BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST
YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.

                                             Vito Genna
                                             (Clerk of the Bankruptcy Court)

Date: 8/19/2020                              By: /s/ Humberto Cales
                                             (Deputy Clerk)
